BY THE COURT.
The question is, when was this bond executed and approved by the clerk? The execution includes the delivery. The sufficiency of the security in the bond was approved by the clerk, and so, unquestioned; and the delivery to the clerk within the thirty days, and his acceptance of it, completed the appeal. The endorsement by the clerk on the bond, of the time it was-filed, is not requisite to the validity of the bond. It is.convenient, as a remembrancer to the clerk, of the time; but if never endorsed filed, if the bond was duly executed, handed to the clerk, and the security approved of before the thirty days expired, it is good, and perfects the appeal. The testimony on the point is equally balanced^ -and the witnesses are of equal credit'.. On that, account,.we regard *329"the date of the bond as the time of its execution, and hold the appeal good.
By the bill, it appears the complainant is a negro, and was born .a slave in the state of Pennsylvania, came to Ohio with the intestate, under an agreement that he would work for him for three years for his freedom. He continued to work for the intestate until 1814, when he married, being then sixty years old. On his marriage, the intestate put him in possession of lot 5, in Dayton, and agreed he should occupy it during his life, as pay for his labor. That the ^complainant built a house on the lot, and lived there, until [323 the intestate’s death. The lot has descended to the widow, and she ■has ordered the complainant off from the premises. He prays an execution of the contract, and to be quieted in his possession. The ■answers deny the contract. The proof is, that the complainant was a slave in Pennsylvania, came out with the intestate and worked for him a short time, was well treated and supplied as one of the family, and when he married, was put upon the lot, and assisted to build the house, and left in the occupancy of it as a matter of charity, and •he had occupied it in that way sixteen or eighteen years, without any agreement whatever.
Bill dismissed.